Title: To Thomas Jefferson from Albert Gallatin, 3 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        3 Nov 1808
                     
                  
                  
                     Wabash Salines 
                  
                  This encloses
                  1. Modifications in the contract with the lessees as agreed on by Govr. Harrison in conformity with the President’s directions.
                  2. Applications from Nashville, & Knox Co. (Vincennes) that a portion of the salt be transported & sold there. A similar permission was granted last winter for 1/7th of the whole to be taken to Kentucky; which probably has given rise to these. Although the nominal price at the works is only 70 cents, yet as the quantity made falls far short of the demand for the consumption of Indiana, West Kentucky, West Tenessee & part of Ohio, the price at those several places continues to be regulated by that demand, on an average about 2 dollars. The complaint now is that the man who purchases at the works at 70 cents sells again at 2 dollars. If the transportation now asked for to any place, say Nashville, falls short of the demand the purchaser there will make the same profit. If it exceeds the demand so as to keep the price down there; the price will be encreased in other quarters, the transportation there being of course diminished. So long as the quantity made is less than the whole demand, it is impossible to reduce the price to the consumer.
                  
                     A. G.
                  
               